Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan L. Willis, Reg. No. 48,787; on October 27, 2021.
The application has been amended as follows: 

	Claims 36-40 were cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone in combination discloses, an occlusion clip comprising, inter alia: a spring; a first runner; a second runner; wherein the spring is configured to be mounted to the first runner and the second runner so that the occlusion clip is open on at least three sides and biases the first and second runner toward one another; wherein the spring includes a first appendage operatively coupled to the first runner distal to a dominant dimension midpoint of the first runner to preclude longitudinal repositioning of a first distal portion of the spring with respect to the first 
Also, with respect to base claim 50, none of the prior art of record, alone or in combination, discloses an occlusion clamp comprising, inter alia: a spring comprising a first elongated leg and a second elongated leg coupled together at a first end and independently repositionable with respect to one another at respective second ends so that the spring is open-ended, the spring having a dominant dimension, the spring including a secondary appendage interposing the first and second elongated legs; wherein a first runner is configured to be rotationally repositionable with respect to the second end of the first elongated leg, and a second runner is configured to be rotationally repositionable with respect to the second end of the second elongated leg; and wherein the second elongated leg of the spring is configured to apply a distal bias to the second runner distal to a dominant dimension midpoint of the second runner, the distal bias toward the first runner, and the secondary appendage is configured to apply a proximal bias to the second runner proximal to the dominant dimension midpoint of the second runner, the proximal bias toward the first runner.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771